DETAILED ACTION                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 3
Reasons for Indicating Allowable Subject Matter……………………………………..4
Conclusion…………………………………………………………………………………......5

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 3/21/2022.Claims 22-41 are pending. In response to Amendment, the previous rejection of Claims 22-41 under 35 U.S.C. 103 as being unpatentable over Hein et al (US 2014/0212018) in view of Long et al (US 2012/051626) are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Xiaobing Zhang on 6/2/2022.
The application has been amended as follows: 
22. (Currently Amendment) A method implemented on at least one computing device each of which has at least one processor and storage, the method comprising: obtaining raw data of an object that is scanned by a radiation source, reconstructing an image based on the raw data, 
wherein the image includes a first voxel corresponding to a first location and a second voxel corresponding to a second location, a distance between the first location and the radiation source being shorter than a distance between the second location and the radiation source, and the second voxel having a larger size than that of the first voxel; 
identifying a third voxel of the image based on a plurality of its neighboring voxels, wherein the reconstructing the image based on the raw data includes: reconstructing the image using an iterative reconstruction process including a plurality of iterations, wherein the third voxel is assigned with a predetermined voxel value during one or more iterations of the plurality of iterations.
Claim 26 (Cancelled)
27. (Currently Amendment) The method of claim [22, wherein the identifying a third voxel of the image based on a plurality of its neighboring voxels includes: determining a local average value of the third voxel based on voxel values of its neighboring voxels.
30. (Currently Amendment) The method of claim [22, further comprising: retrieving a second look-up table, wherein a coordinate of the third voxel matches a second reference value in the second look-up table.
31. (Currently Amendment) The method of claim [22, wherein the third voxel represents a portion corresponding to a couch area or an air portion in the object.
32. (Currently Amendment) A system, comprising: at least one storage medium including a set of instructions; and at least one processor in communication with the at least one storage medium, wherein when executing the instructions, the at least one processor is configured to direct the system to perform operations including: obtaining raw data of an object that is scanned by a radiation source; reconstructing an image based on the raw data, wherein the image includes a first voxel corresponding to a first location and a second voxel corresponding to a second location, a distance between the first location and the radiation source being shorter than a distance between the second location and the radiation source, and the second voxel having a larger size than that of the first voxel; identifying a third voxel of the image based on a plurality of its neighboring voxels, wherein the reconstructing the image based on the raw data includes: reconstructing the image using an iterative reconstruction process including a plurality of iterations, wherein the third voxel is assigned with a predetermined voxel value during one or more iterations of the plurality of iterations.
Claim 36 (Cancelled)
37. (Currently Amendment) The system of claim [32, wherein the identifying a third voxel of the image based on a plurality of its neighboring voxels includes: determining a local average value of the third voxel based on voxel values of its neighboring voxels.
40. (Previously Presented) The system of claim [32, wherein the at least one processor is further configured to direct the system to perform operations including: retrieving a second look-up table, wherein a coordinate of the third voxel matches a second reference value in the second look-up table.
41. (Currently Amendment) The system of claim [32, wherein the third voxel represents a portion corresponding to a couch area or an air portion in the object.

				Allowable Subject Matter 
Claims 22-25,27-35,37-41 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 22: 
Regarding claim 22, the prior art Hein et al teaches the method implemented on at least one computing device each of which has at least one processor and storage, the method comprising:
 obtaining raw data of an object that is scanned by a radiation source (acquiring data, s100, figure 8); reconstructing an image based on the raw data (estimating an image, s110, figure 8), 
wherein the image includes a first voxel corresponding to a first location and a second voxel corresponding to a second location (200A and 200B figure 4).
Long teaches a flat detector cone beam geometry with Ds0 (first location) is 541 mm, and Dsd (second location) is 949 mm (a distance between the first location and the radiation source being shorter than a distance between the second location, paragraph [0043-0045]).Long teaches in table 1 the voxel is having a larger size than the voxel. Note that long teaches he iterative reconstruction (see figures 6A-6C) where in table 1 footprint function FI and F2 and all the algorithm iterates over all voxels F (n) and for each voxel different footprint function and different number of sub voxels are calculated note that voxels whose footprint does not project onto any detector cell do not contribute to any projection values and are considered omitting voxels and the range of the threshold depends to the geometry of the detector cell. 
None teaches: the second voxel having a larger size than that of the first voxel; 
identifying a third voxel of the image based on a plurality of its neighboring voxels, wherein the reconstructing the image based on the raw data includes: reconstructing the image using an iterative reconstruction process including a plurality of iterations, wherein the third voxel is assigned with a predetermined voxel value during one or more iterations of the plurality of iterations.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 32 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664